Citation Nr: 1550054	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  12-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for residuals of a lower abdominal muscle or groin tear disability. 

3. Entitlement to service connection for left ear hearing loss. 

(Due to separate representation, a separate decision was been issued on the other issues on appeal.)


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from March 2003 to June 2003 and from December 2003 to July 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the Veteran was previously represented, with regard to these issues, by attorney Daniel G. Krasnegor.  In April 2014, prior to certification of the appeal to the Board, the attorney withdrew representation of the Veteran for the above-captioned issues and provided notice of this withdrawal to the Veteran.  See 38 C.F.R. §§ 14.631(c), 20.608(a) (2015).  The Veteran has not appointed another representative, and the Board does not recognize any representation at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the evidence of record reflects indicates that additional development is necessary prior to adjudication by the Board.  First, the evidence is unclear whether the Veteran has a current left ear hearing loss disability.  The Veteran's separation examination notes that the Veteran had "significant high frequency hearing loss."  The Veteran's audiogram from May 2010 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
30
40
40
25

The audiological report indicated that the Veteran had asymmetric hearing loss with threshold shifts from his October 2002 entrance examination of 20 decibels (dB) at 1000 Hertz, 30dB at 2000 Hertz, 30 dB at 3000 Hertz, and 15 dB at 4000 Hertz.

Despite these findings, service connection for left ear hearing loss was denied as the Veteran was found not to have a current left ear hearing loss disability in September 2011.  The Veteran's September 2011 audiological examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
15
20
25

The Veteran's speech recognition score for the left ear using the Maryland CNC Test was 94 percent. 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Due to the Veteran's significant in-service hearing loss that was documented less than two months prior to the appeal period and borderline findings during the September 2011 examination, the Board finds that the Veteran should be afforded another VA examination to determine if he has current left ear hearing loss.  

Additionally, the Board finds that the evidence of record indicates that a VA medical opinion is required for the Veteran's claims for service connection for asthma and the residuals of a lower abdominal muscle or groin tear disability.  The Veteran's September 2011 VA examination diagnosed the Veteran with a chronic lower abdominal muscle groin strain and asthma, but failed to provide an opinion on whether these conditions were at least as likely as not related to the Veteran's active service.  

Since the evidence indicates that the Veteran had a current diagnosis of asthma, and his service treatment records indicated that he Veteran reported complaints of shortness of breath in May 2006, was given a prescription for albuterol, and was noted to have a history of possible asthma, the Board finds that a nexus opinion should be sought regarding the Veteran's currently diagnosed asthma.  

Additionally, as the record indicates that the Veteran has a current diagnosis of a chronic lower abdominal muscle groin strain and he has provided a description of an event in 2003 where he suffered a lower abdominal injury in close quarters hand to hand combat, the Board finds that a nexus opinion should be sought regarding whether the Veteran's currently diagnosed chronic lower abdominal muscle groin strain is due to his active service.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request information regarding the Veteran's current treatment for left ear hearing loss.  Undertake appropriate efforts to obtain a properly executed authorization to secure copies of any related treatment from any identified health care providers.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran where appropriate.

2. After the development listed above has been completed, the AOJ should schedule the Veteran for a VA audiological examination to determine if he has a current left ear hearing loss disability.

If so, the examiner should provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left ear hearing loss was incurred in, or is otherwise due to, his active service.  

If the examiner opines that any current left ear hearing loss is less likely than not incurred in, or is otherwise due to, his active service, then the examiner is asked to discuss the Veteran's audiological examination prior to separation in May 2010 and his in-service shifts of hearing thresholds of the left ear.

The claims file should be reviewed in conjunction with this request and the examination report should reflect that such a review occurred. Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  

3. Then, arrange for the Veteran to be examined by an appropriate physician to opine as to the etiology of his asthma.  The claims file must be reviewed by the examiner in conjunction with the examination.  Based on the examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following: 

a. Is it as likely as not (50 percent or greater probability) that the current diagnosis of asthma is related to his active service? If not, please discuss the Veteran's in-service treatment for shortness of breath in May 2006 and his prescription for albuterol.  

The claims file should be reviewed in conjunction with this request and the examination report should reflect that such a review occurred. Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

4. Then, arrange for the Veteran to be examined by an appropriate physician to opine as to the etiology of his chronic lower abdominal muscle groin strain.  The claims file must be reviewed by the examiner in conjunction with the examination.  Based on the examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following: 

a. Is it as likely as not (50 percent or greater probability) that the current diagnosis of a chronic lower abdominal muscle groin strain is related to his active service? 

The claims file should be reviewed in conjunction with this request and the examination report should reflect that such a review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided. 

5. The AOJ should then take such additional development action as it deems proper with respect to the Veteran's claims.  When the development requested has been completed, the Veteran's claims should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and a reasonable opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

